 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DANIEL McKISSICK,                            No. 2: 19-cv-1807 KJN P
12                        Plaintiff,
13              v.                                        ORDER DISCHARGING ORDER TO SHOW
                                                          CAUSE
14    AMADOR COUNTY JAIL, et al.,
15                        Defendants.
16

17            Plaintiff is a prisoner, proceeding without counsel, with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff is incarcerated at the Amador County Jail. By order filed October 30,

19   2019, the Amador County Sheriff was directed to show cause why he should not be held in

20   contempt for failing to respond to the court’s October 11, 2019 order. On November 4, 2019,

21   counsel for the Amador County Sheriff’s Office filed a response to the order to show cause, as

22   well as a certified copy of plaintiff’s inmate trust account. Good cause appearing, the order to

23   show cause is discharged without the imposition of sanctions.

24            Accordingly, IT IS HEREBY ORDERED that the October 30, 2019 order to show cause

25   (ECF No. 8) is discharged.

26   Dated: November 8, 2019

27
     mcki1807.dsch
28
                                                         1
